DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of ridges of the rake face is provided with a chamfering, the chamfering has radius as a radius of a cutter tip” as in claim 6 and “an avoidance slot” formed on an outer wall of the locking wedge block as in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-5, 15, 17 and 20 are objected to because of the following informalities:  In accordance to the guidelines provided on section 608.01(m) of the MPEP, Form of Claims, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The presence or absence of such reference characters does not affect the scope of a claim.  Note that all of the claims noted above have questionable reference characters enclosed within parentheses.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 2 a cutting body “laminated” on an upper surface of the insert body and further on lines 6-7 that the cutting body is “laminated” on the upper plane.  It is unclear if “laminated” is intended to be a product by process limitation.  Also, it is unclear what specifically is meant by the cutting body being “laminated”.  Is it that the cutting body is “coated”?  Further clarification is needed.
Claim 1 further recites on line 4 that the cutting insert is “approximately” prismoid-shape.  It is unclear how something can be “approximately” prismoid-shape?  Is it prismoid in shape? Or is it not?
Claim 1 further recites on lines 9-12 “a projection of an edge of the positioning bottom surface, or an extension line thereof, on a rake face is intersected with a corresponding edge of the rake face, or an extension line thereof, to form a surface deflection angle”.  The way these limitations have been recited is unclear and as such, the scope of the claim is also unclear. 
Where exactly this “projection of an edge of the positioning bottom surface, on a rake face” is being disposed?  This projection of an edge of the positioning bottom surface or of an edge of a rake face?  Further “an extension line thereof”, “thereof” of what?
What exactly is being intersected with “a corresponding edge of the rake face, or an extension line thereof? The projection of an edge? Or the projection of on a rake face? What is catalogued as “a corresponding edge” of the rake face? Extension line “thereof”, “thereof” of what? 
Where exactly is this surface deflection angle? And what exactly is catalogued as a “surface deflection angle”?  Further clarification is needed in order to clearly define the claim.
Claim 7 recites on lines 7-8 that the cutting body is arranged at “the cutter tip”, and is “approximately triangle-shaped or approximately parallelogram-shaped”.  First, there is insufficient antecedent basis for “the cutter tip” since no “cutter tip” has been previously introduced in the claim.  Where exactly is this “cutter tip” disposed at?  What specific geometry this “cutter tip” has?  Further clarification is needed.  Second, it is unclear how something can be “approximately” triangle-shape or “approximately” parallelogram-shaped?  Is it triangle in shape? Or is it not? Is it parallelogram in shape? Or is it not?  Further clarification is needed.
Claim 8 recites on lines 5-6 that each of the multiple flank faces is intersected with the rake face, so as to form “an included angle with a preset angle”.  How exactly “an included angle with a preset angle” is formed?  Is it an angle within an angle?  It is known in the art that 
Claim 10 recites on line 2 “a face milling cutter head”, however, since claim 10 directly depends on claim 9, and claim 9 already sets forth “a face milling cutter head” it is unclear how “a face milling cutter head” can comprise “a face milling cutter head”.  Is the “face milling cutter head” of claim 10, the same as the one set forth on claim 9?  Further clarification is needed.
Claim 17 recites on lines 2-5 that the adjusting block comprises “a guide track portion and an adjusting platform, an axes of adjusting block mounting holes and a pre-positioning surface form a third preset angle”.  First, it is unclear where exactly is this portion that “guide track” is being disposed at; and where exactly is this adjusting platform disposed at.  What does the guide track portion, track? And what does the platform “adjusts”?  Further, it is unclear where exactly are these axes of both “adjusting block mounting holes” and “pre-positioning surface” disposed at?  Centrally?  From where to where are these axes taken from?  In relation to what?  From where to where is this “preset angle” being disposed at and in relation to what is this preset angle being taken from?  What exactly is a “pre-positioning surface”?  In relation to what is this surface being “pre-positioning”?  The way claim 17’s limitations have been set forth is unclear.  
Claim 18 recites on lines 2-4 “an adjusting block locking positioning surface matched with a locking element is provided on an outer wall of the guide track portion in an axial direction of the guide track portion”.  Similarly, it is unclear what exactly is cataloged as a surface that locks the adjusting block.  Further clarification is needed.
Claim 19
Claims 4-5, 15, 17 and 20, each have reference characters enclosed in parentheses, which as per MPEP 608.01(m) the presence of these reference characters does not affect the scope of the claim.  Accordingly, it is unclear if the Applicant meant to disclose a specific range or not.  Further clarification is needed for each of the claims above.
Each of Claims 13, 15, and 17 recites on line 3 for claims 13 and 15 and line 5 for claim 17, that the first preset angle is “preferably” 89˚, the second angle is “preferably” 10˚ and the third preset angle is “more preferably” 10˚, however, the term “preferably” and “more preferably” renders each of the claims indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 13, 15 and 17 recite the broad recitation “angle”, and the claim also recites “89˚”; “10˚”; and “10˚” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a general note, it appears that the claims as presented, appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner recommends the Applicant to revise all of the claims to avoid any future inconsistencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Festeau et al. US 7,220,083 (hereafter--Festeau--).
In regards to claim 1, Festeau discloses an indexable face milling cutting insert (10), which comprises an insert body and a cutting body (cutting edges) laminated  an upper surface (note that the insert is coated as in col 6, lines 12-14, which also includes the cutting body) of the insert body, wherein the indexable face milling cutting insert (10) is approximately prismoid-shaped; the insert body and the cutting body are in smooth transition; the insert body comprises multiple positioning side surfaces (35), an upper plane (or upper surface 15) and a positioning bottom surface (or bottom surface 17); the cutting body (cutting edge) being laminated (or coated) on the upper plane (15) of the insert body; an area of the upper plane (15) is larger (note that the insert tapers from the upper plane 15 towards the bottom surface 17) than an area of the positioning bottom surface (17); an extension line of (line 21) the bottom surface (17), on a rake face (next to 12) is intersected with an extension line of the rake face, to form a surface deflection angle (angle between each of the extension lines, the same way as shown Figure 6 of Applicant’s drawings).
In regards to claim 2, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses that the upper plane (15) of the indexable face milling cutting insert (10) is rotated clockwise relative to the positioning bottom surface (17) around a central shaft (central axis of insert) of the indexable face milling cutting insert (10).
In regards to claim 3, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses the upper plane (15) of the indexable face milling 
In regards to claim 4, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses the surface deflection angle.
In regards to claim 5, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses the surface deflection angle.
In regards to claim 6, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses that a face of the cutting body contacting with a member to be processed is the rake face, each of ridges of the rake face is provided with a chamfering (or radiused area, such as the one on 23 as col 9, line 35), the chamfering has radius as a radius of a cutter tip, and the radius of the cutter tip is 0.8 mm which is of a value between the claimed range of 0-1.8 mm.
In regards to claim 7, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses the cutting body (cutting edges) covers (circumferentially) the upper plane (15) of the insert body, and is polygon-shaped corresponding to the insert body; or the cutting body (cutting edges) is arranged along an edge of the insert body, and is strip-shaped; or the cutting body (cutting edges) is arranged at the cutter tip, and is approximately parallelogram-shaped (see col 3, lines 64-67 where Festeau explicitly discloses that the shape of the cutting insert may be of any standard shape having four or more sides).
In regards to claim 8, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses that multiple flank faces (26, 31, 33, 28) are arranged between the rake face (on top surface 15) and the multiple positioning side surfaces (35); each of the multiple flank faces (26, 31, 33, 28) is intersected with the rake face (on top surface 15), so as to form an included angle the insert being capable of whenever the insert is to be disposed within a holder, forming a preset angle, and the preset angle capable of being greater than an angle of an included angle formed by each of the multiple positioning side 
In regards to claim 9, Festeau discloses the indexable face milling cutting insert as claimed in claim 1, Festeau also discloses that the insert (10) is disposed on a face milling cutting head (41 as in Figure 7).
In regards to claim 10, Festeau discloses the indexable face milling cutting insert as claimed in claim 9, Festeau also discloses a face milling cutter head (41) for clamping the indexable face milling cutting insert (10), multiple face milling insert retaining slots (42) are formed in the face milling cutter head, a shape of each of the multiple face milling insert retaining slots (42) is matched with a shape of the indexable face milling cutting insert (10), and each of the multiple face milling insert retaining slots (42) comprises a pre-positioning surface (e.g. bottom surface of slot 42), a first positioning side surface (e.g. one of the side surfaces of slot 42 to be in contact with one of the surfaces 35 of the insert) and a second positioning side surface (e.g. another one of the side surfaces of slot 42 to be in contact with another one of the surfaces 35 of the insert).
In regards to claim 20, Festeau discloses the indexable face milling cutting insert as claimed in claim 3, Festeau also discloses the surface deflection angle.
Claim(s) 1, 9-12, 17-18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5-138409 (hereafter—JP’409--).
For details, refer to JP’409’s Machine Translation attached herein.
In regards to claim 1, JP’409 discloses an indexable face milling cutting insert (21), which comprises an insert body (21) and a cutting body (32) laminated an upper surface (22) of the insert body, wherein the indexable face milling cutting insert (21) is approximately prismoid-shaped; the insert body and the cutting body are in smooth transition; the insert body comprises multiple positioning side surfaces (24/25), an upper plane (on upper surface 22) and a positioning bottom surface (23); the cutting body (32) being laminated on the upper plane (on 
In regards to claim 9, JP’409 discloses the indexable face milling cutting insert as claimed in claim 1, JP’409 also discloses that the insert (21) is disposed on a face milling cutting head (Figure 5).
In regards to claim 10, JP’409 discloses the indexable face milling cutting insert as claimed in claim 9, JP’409 also discloses a face milling cutter head (Figure 5) for clamping the indexable face milling cutting insert (21), multiple face milling insert retaining slots (42) are formed in the face milling cutter head, a shape of each of the multiple face milling insert retaining slots (42) is matched with a shape of the indexable face milling cutting insert (21), and each of the multiple face milling insert retaining slots (42) comprises a pre-positioning surface (e.g. bottom surface of slot 42), a first positioning side surface (e.g. one of the side surfaces of slot 42 to be in contact with one of the surfaces 24 or 25 of the insert) and a second positioning side surface (e.g. another one of the side surfaces of slot 42 to be in contact with another one of the surfaces 24 or 25 of the insert).
In regards to claim 11, JP’409 discloses the indexable face milling cutting insert as claimed in claim 10, JP’409 also discloses that the face milling cutter head comprises a horn-shaped cutter head main body (in the same way as Applicant’s Figure 8) and an adjusting block (Figure 5, see element disposed, in an axial direction, directly above wedge block 45) and a locking wedge block (45), the adjusting block (Figure 5, see element disposed, in an axial direction, directly above wedge block 45) and the locking wedge block (45) are provided on the cutter head main body (in the same way as Applicant’s Figure 8), wherein the cutter head main 
In regards to claim 12, JP’409 discloses the indexable face milling cutting insert as claimed in claim 11, JP’409 also discloses that each of the multiple face milling insert retaining slots (42) is inclined towards an interior of the milling insert holder (the same way as presented by Applicant).
In regards to claim 17, JP’409 discloses the indexable face milling cutting insert as claimed in claim 11, JP’409 also discloses that the adjusting block (Figure 5, see element disposed, in an axial direction, directly above wedge block 45) comprises a guide track portion and an adjusting platform, an axes of adjusting block mounting holes and a pre-positioning surface form a third preset angle.
claim 18, JP’409 discloses the indexable face milling cutting insert as claimed in claim 17, JP’409 also discloses that an adjusting block locking positioning surface (refer to the surface on which the adjusting block is being disposed at) matched with a locking element (slot) is provided on an outer wall of the guide track portion in an axial direction of the guide track portion.
In regards to claim 19, JP’409 discloses the indexable face milling cutting insert as claimed in claim 11, JP’409 also discloses that the locking wedge block (45) is an eccentric cylinder, and an avoiding slot is formed in an outer wall of the locking wedge block (45).
Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that the intervening claims are: claims 1, 9, 10 and 11. 
The Examiner has interpreted claim 9 as needing all of the claimed limitations of claim 1, as such, in order for claims 14 and 16 to be allowed, all of the claimed limitations of the base claim 14 or 16 and any intervening claims: 1, 9-11 have to be included, in addition to addressing the 112 issues above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722